1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   BRANDON LEE WOLCOTT,                         )   Case No. 1:14-cv-00936-DAD-JLT (PC)
                                                  )
12                    Plaintiff,                  )
                                                  )   ORDER DISCHARGING WRIT OF HABEAS
13            v.                                  )   CORPUS AD TESTIFICANDUM AS TO INMATE
                                                  )   BRANDON LEE WOLCOTT, CDCR #P-75578
14   REYNOSO,
                                                  )
15                    Defendant.                  )
                                                  )
16                                                )

17
18            A settlement conference in this matter commenced on April 24, 2019. Inmate Brandon Lee

19   Wolcott, CDCR #P-75578 is no longer needed by the Court as a participant in these proceedings, and

20   the writ of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

21
22   IT IS SO ORDERED.

23   Dated:        April 24, 2019
24                                                    UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                      1
